Citation Nr: 1421840	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a visual disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

6.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to February 1977.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  An August 2008 rating decision denied service connection for hearing loss, tinnitus, depression/anxiety, PTSD, and a right shoulder disability.  A June 2010 rating decision denied service connection for a visual disability and a back disability.  The Veteran appealed these rating decisions.

The appeal was before the Board in June 2013, at which time it was remanded to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  A hearing was conducted before the undersigned VLJ in February 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In July 2013, the RO granted service connection for a low back disability.  Thus, as the grant of service connection constituted a full grant of the benefit sought, this issue is no longer in appellate status.

The issues of entitlement to service connection for an acquired psychiatric disorder and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During his February 19, 2014 hearing, the Veteran requested to withdraw his appeal with regard to the issues of entitlement to service connection for PTSD and bilateral hearing loss disability.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.

3.  A chronic visual disability was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD and bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The Veteran does not have a visual disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran stated during his February 2104 hearing that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for PTSD and bilateral hearing loss disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.

Service Connection for Tinnitus and a Visual Disability

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the Board's grant of service connection for tinnitus, no discussion of VA's duties to notify and assist is necessary.  

With regard to the issue of entitlement to service connection for a visual disability, a letter dated in August 2009 discussed the evidence necessary to support a claim for service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised him of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a visual disability.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board notes that there is no evidence indicating that any superimposed visual disability is related to service, and no evidence indicating that recently diagnosed glaucoma is related to service.  As such, an examination is not warranted.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Tinnitus

Tinnitus has been variously defined.  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the U.S. Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of tinnitus.

On VA audiological examination in August 2008, the Veteran endorsed bilateral tinnitus.  The examiner noted the Veteran's report that he noticed it a couple of years previously.  She opined that tinnitus was not related to service, reasoning that the report of tinnitus onset was in the previous couple of years.  

During his February 2014 hearing, however, the Veteran testified that he began to experience tinnitus during service.  He described his duties as a boatswain's mate in the Navy, and indicated that he worked in a noisy environment.  His representative, a Navy Veteran, urged that the Veteran had worked in an environment that could be classified as industrial.  He denied exposure to high levels of noise after service.

Review of the record has led the Board to conclude that service connection for tinnitus is warranted.  In that regard, the Board observes that the Veteran has testified as to noise exposure during service.  He has most recently reported onset of tinnitus during service.  While the service treatment records are negative for any complaint or abnormal finding pertaining to tinnitus, the Board notes that the report completed in conjunction with physical examinations does not reference tinnitus or ringing in the ears.  Furthermore, there is no clinical test for tinnitus.  The Veteran has stated that onset of tinnitus was during service, and that he has experienced tinnitus symptoms since that time.  For these reasons, and given the subjective nature of tinnitus, the Board finds that the Veteran's lay contentions are sufficient to place the evidence at least in equipoise.  Accordingly, service connection for tinnitus is warranted.  

	Visual Disability

Service treatment records reflect that in June 1974, the Veteran passed vision testing with visual acuity measured as 20/30 bilaterally.  They are otherwise negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's eyes.  On separation examination in February 1977, the Veteran's visual acuity was noted to be 20/20 bilaterally.  
A VA treatment record dated in October 2007 notes that following workup, primary open angle glaucoma was probable.  The Veteran was started on appropriate treatment.

On VA general medical examination in December 2007, the Veteran's corrected visual acuity with glasses was 20/20 bilaterally.  Reaction of pupils to light and accommodations was normal.  Gross visual field assessment was normal.  The examiner specified that there was no other abnormality of the fundus, lids, eyebrows, or conjunctivae.

A February 2010 VA problem list does not include any active problems with the Veteran's eyes.  An October 2010 problem list is also silent;  however, this record includes a medication list, noting that the Veteran was to use an eye drop in his left eye.  

During his February 2014 hearing, the Veteran testified that he did not recall an injury to his eyes during service.  He did testify that he was present on deck when his ship's guns fired, and suggested that this may have caused eye problems.  He noted that his vision had worsened, and that he was developing glaucoma.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that any refractive error has been caused by any specific event such as an in-service injury.  

The Board acknowledges that the Veteran is competent to report a decrease in visual acuity.  However, he is not competent to state that his decreased visual acuity is due to anything other than refractive error.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence contains no suggestion of any superimposed disease or injury.  

Furthermore, there is no suggestion that any other diagnosed visual disability is related to service.  In this regard, the Board observes that the Veteran was noted to be a glaucoma suspect in 2007, many years following his separation from service.  The record demonstrates a remote, post-service diagnosis of this disability, and contains no indication that it was manifest in service or is otherwise related to service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of glaucoma, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  As such, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a visual disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal with respect to the issues of entitlement to service connection for PTSD and bilateral hearing loss disability is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a visual disability is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  He has testified that he was exposed to evacuees from Vietnam and that he saw injured people aboard his ship when it was off the coast of Vietnam.  He also stated that friends were killed when a helicopter went down.  He attributed his symptoms directly following service to incidents that occurred on active duty.  A VA psychiatric examination was conducted in November 2007.  The diagnoses were major depressive disorder and substance induced mood disorder.  The examiner did not provide an opinion regarding the etiology of the diagnoses.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the examiner did not provide an opinion regarding the etiology of the Veteran's psychiatric disorders, a new examination should be carried out.

The Veteran also seeks service connection for a right shoulder disability.  He has testified that his right shoulder was injured when he fell from the ship during service.  During VA examination in June 2013, the examiner provided an negative opinion regarding whether the Veteran's right shoulder disability was related to a service-connected ankle disability.  He did not offer an opinion regarding whether there was a direct relationship to service.  Because the Veteran has asserted that there was an injury in service and that the current right shoulder disability is related to that injury, the Board finds that an additional examination is warranted.  See Barr.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present acquired psychiatric disorder.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disorder began in service or is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability of the right shoulder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present disability of the right shoulder.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service.  

Review of the entire file is required; however, attention is invited to the Veteran's testimony that he hurt his shoulder in the same incident in which he hurt his lower back (which is now service-connected).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Review the examination reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


